         Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS




 UNITED STATES OF AMERICA                            Criminal No.    Qtr l(pf?3
                  V.                                 Violations:


 JESSICA L. GREENAN,                                 Counts One - Seven: Wire Fraud
                                                     (18U.S.C. § 1343)

                  Defendant                          Counts Eight •• Nine: Bank Fraud
                                                     (I8U.S.C. §1344)

                                                     Counts Ten - Eleven: Aggravated Identity Theft
                                                     (I8U.S.C. § I028A(a)(l))

                                                      Forfeiture Allegation:
                                                      (18U.S.C. § 981(a)(1)(C), 982(a)(2) and
                                                      28U.S.C. §2461)

                                             INDICTMENT


At all times relevant to this Indictment:


                                            General Allegations

         1.   The defendant, JESSICA L. GREENAN, ("GREENAN"), was a resident of

 Massachusetts.


         2.   Owner A owned and operated Victim Company, a company located at Chatham,

 Massachusetts and engaged in commercial home construction.

         3.   Owner A maintained bank accounts in the name of Victim Company, including an

 account ending in -2559 at Dedham Institution For Savings, commonly known as Dedham

 Savings ("Dedham Savings"), and an account ending in -4663 at Cape Cod Five Cents Savings

 Bank ("Cape Cod 5").


                                                     1
Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 2 of 11
Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 3 of 11
Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 4 of 11
Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 5 of 11
Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 6 of 11
Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 7 of 11
Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 8 of 11
Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 9 of 11
Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 10 of 11
Case 1:19-cr-10473-FDS Document 1 Filed 12/17/19 Page 11 of 11
